          Case 1:20-cv-00040-SDA Document 20 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Roger Bell Jr.,                                                                  9/7/2021
                               Plaintiff,
                                                            1:20-cv-00040 (SDA)
                   -against-
                                                            ORDER
 ACK Towing & Transportation et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In accordance with the Court’s February 16, 2021 Order (ECF No. 19), all discovery closed

on Friday, September 3, 2021. The parties are reminded that any dispositive motion shall be filed

no later than Monday, October 18, 2021.

SO ORDERED.

DATED:         New York, New York
               September 7, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
